Case 1:19-cv-02594-RM-SKC Document 255-4 Filed 04/21/21 USDC Colorado Page 1 of 3



                   price     bought
09 Suzuki            $11,000      2010 sold for $8,300 in May 2017
10 Camaro            $33,000      2011 sold for $18,000 in Aug 2017

12 Jeep               33327      Aug-16 sold by Reciever for $16000
14 Dodge              25608      Aug-16 all payments made with VA disability income

12 Seadoo           $13,000      Aug-16
trailer               $500       Aug-16

16 Seadoo            $5,000      Feb-17
16 Seadoo            $5,000      Feb-17
trailer              $1,500      Feb-17

93 GMC              $23,250      Mar-17

06 BMW              $29,000      Aug-17 bought with proceeds of sale of 09 Suzuki and 10 Camaro

covered Trailer      $3,000      Apr-19
                                        Case 1:19-cv-02594-RM-SKC Document 255-4 Filed 04/21/21 USDC Colorado Page 2 of 3



FURNITURE INVENTORY LIST:
AS OF 10/14/20

NEW/USED    VENDOR          DATE        TYPE           DESCRIPTION                                          PAID
USED        ARIZONA         1990'S      PICTURE        SUPERBOWL PICTURES (SET OF 3)                                300
USED        ARIZONA         1994        SOFA           GRAY & GREEN TWEED LOVESEAT                                  100
NEW         FRYS            2010        TV             PANASONIC PLASMA TV (2)@$750                                1500
USED        ARIZONA         1994        TABLE          MAHOGANY PRINTER TABLE                                        50
NEW         ARIZONA         2012        CHAIR          BLACK LEATHER OFFICE CHAIR                                   100
USED        ARIZONA         1994        CHAIR          MAHOGANY & FABRIC OFFICE CHAIRS (2)@$100                     200

USED        ESTATE SALE       Oct-15    TV             SAMSUNG TV (BN59011798)                                      100
USED        ESTATE SALE       Oct-15    TV             SAMSUNG TV (BN5901199F)                                      100
USED        ESTATE SALE       Oct-15    TV             LG TV (AKB72915206)                                          100
USED        ESTATE SALE       Oct-15    TV             LG TV (MKJ40653801)                                          100
USED        ESTATE SALE       Feb-16    WASHER         LG TROMM FRONT LOAD WASHER (Beverley Sewall)                 250
USED        ESTATE SALE       Feb-16    DRYER          LG TROMM FRONT LOAD DRYER (Beverley Sewall)                  250
closeout    ANDERSON          Feb-16    CURIO          PECAN & GLASS CURIO CABINET                                  125
closeout    ANDERSON          Feb-16    CURIO          PECAN & GLASS DOUBLE CURIO CABINET                           400
NEW         ANDERSON          Feb-16    TABLE          PECAN BISTRO DINING TABLE                                    250
NEW         ANDERSON          Feb-16    CHAIR          BROWN LEATHER PARSON DINING CHAIR (4)@$100                   400
NEW         ANDERSON          Feb-16    CHAIR          BROWN LEATHER PARSON BARSTOOL (4)@$100                       400
NEW         THE DUMP          Feb-16    TABLE          NESTING METAL & STONE TABLES (SET OF 3)                      325
NEW         ANDERSON          Feb-16    SOFA           BROWN LEATHER & TWEED SECTIONAL                              725
NEW         B&H               Feb-16    LAMP           COPPER FLOOR LAMP                                             80
NEW         THE DUMP          Feb-16    DRESSER        PECAN DRESSER (2)@$311                                       622
NEW         THE DUMP          Feb-16    DRESSER        PECAN CHEST                                                  391
NEW         THE DUMP          Feb-16    BED            KING SIZE PECAN BED                                          872
NEW         THE DUMP          Feb-16    BED            KING SIZE MATTRESS                                          2499
NEW         HOME GOODS        Feb-16    LAMP           RALPH LAUREN CREAM LAMP (2)@$45                               90
NEW         THE DUMP          Feb-16    CHAIR          BROWN LEATHER ARM CHAIR                                     1600
NEW         CRATE/BARREL      Feb-16    TABLE          ROUND WOOD & STONE SIDE TABLES (2)@$60                       120
USED        ESTATE SALE       Feb-16    PICTURE        BROWN & TEAL LANDSCAPE WATERCOLOR                            125
NEW         B&H               Feb-16    ART            METAL BIRDS                                                   80
NEW         THE DUMP          Feb-16    DESK           WOOD EXECUTIVE DESK                                          650
NEW         THE DUMP          Feb-16    DESK           WOOD EXECUTIVE CREDENZA                                      650
NEW         THE DUMP          Feb-16    FILE CABINET   LATERAL FILE CABINET                                         300
USED        ESTATE SALE       Feb-16    DESK           GLASS & METAL ROLLING DESK                                    60
USED        ESTATE SALE       Feb-16    CHAIR          BLACK MESH STENO CHAIR                                        30
USED        ESTATE SALE       Feb-16    LAMP           COOPER FLOOR LAMP                                             40
USED        ESTATE SALE       Feb-16    CART           WHITE ELFA CART (2)@$40                                       80
USED        ESTATE SALE       Feb-16    SHOE RACK      WHITE MELAMINE SHOE RACK (6)@$5                               30
USED        ANDERSON          Feb-16    TABLE          PALECEK ROUND SIDE TABLE                                     150
USED        ESTATE SALE       Feb-16    COMPONENT      SONY CONTROL CENTER (STRDH800)                                80
USED        ESTATE SALE       Feb-16    COMPONENT      LG BLU RAY PLAYER                                             40
USED        ESTATE SALE       Feb-16    COMPONENT      SONY DVD/CD PLAYER (DVPNC80V)                                 40
USED        ESTATE SALE       Feb-16    COMPONENT      SONY 5 DISC PLAYER (CDPC70)                                   60
USED        ESTATE SALE       Feb-16    COMPONENT      PANASONIC BLU RAY PLAYER                                      40
USED        ESTATE SALE       Feb-16    TABLE          MAHOGANY & MARBLE SIDE TABLE (SET OF 2)                       60
NEW         HOME GOODS        Feb-16    LAMP           CREAM MOSIAC LAMP                                             50
NEW         B&H               Feb-16    TABLE          METAL & GLASS SIDE TABLE (4)@$25                             100
USED        ESTATE SALE       Feb-16    PICTURE        FLATIRON BLDG B/W PHOTO FRAMED                                40
NEW         ANDERSON          Feb-16    SOFA           GRAY LEATHER RECLINING SOFA                                  400
NEW         ANDERSON          Feb-16    SOFA           GRAY LEATHER RECLINING LOVESEAT                              200
NEW         ANDERSON          Feb-16    CHAIR          GRAY LEATHER RECLINING ARM CHAIR                             100
NEW         HOME GOODS        Feb-16    PICTURE        NATILUS CANVAS                                                40
NEW         HOME GOODS        Feb-16    PICTURE        NATILUS PHOTO B/W FRAMED                                      50
NEW         IKEA              Feb-16    CHAIR          BLACK WOOD BARSTOOL (2)@$50                                  100
NEW         HOME GOODS        Apr-16    LAMP           ACRYLIC LAMP                                                  70
NEW         TUESDAY AM        Apr-16    PICTURE        BLUE OCEAN PRINT                                              60
USED        GIFT               Jul-16   POOL TABLE     BRUNSWICK OAK POOL TABLE                                       0
USED        GIFT               Jul-16   ARMOIRE        HOOKER BURLWOOD ARMOIRE                                        0
USED        ESTATE SALE        Jul-16   CHAIR          BROWN & BLACK FABRIC PARSON CHAIR (2)@$60                    120
USED        ESTATE SALE        Jul-16   TABLE          LONG WOOD CONSOLE TABLE                                      150

USED        ESTATE SALE       May-17 ART               FREDERICK HART ACRYLIC SCUPLTURE x2                     10000

NEW         FRYS              Feb-18 REFRIGERATOR SAMSUNG FRENCH REFRIGERATOR                                      3558

inherited   Crystal                                    Inherited from my grandmother in the 1990's                   0

inherited   Tools                                      hand and power tools inherited from Father in 2015            0
Case 1:19-cv-02594-RM-SKC Document 255-4 Filed 04/21/21 USDC Colorado Page 3 of 3



USAA checking           $11,433    Jan-16                   $11,433
Service Credit Union    $19,237    Jan-16                   $19,237    $30,670



NON MC Deposits 2016                         Jan-16            2500
                                            Feb-16             3723
                                            Mar-16            17530
                                            Apr-16             4182
                                            May-16            10836
                                             Jun-16            2130
                                              Jul-16             448
                                            Aug-16             3480
                                            Sep-16             3330
                                            Oct-16               880
                                            Nov-16             1070
                                            Dec-16               528
                                                       $     50,637    $81,307


NON MC Deposits 2017                         Jan-17              409
                                            Feb-17               448
                                            Mar-17               409
                                            Apr-17               409
                                            May-17               409
                                             Jun-17           18760
                                              Jul-17             463
                                            Aug-17               638
                                            Sep-17            22810
                                            Oct-17               409
                                            Nov-17               409
                                            Dec-17               776
                                                       $     46,349 $127,656

total NON MC deposits                                  $     96,986

Roth IRA                 $5,500 4/18/2016                    $5,500 $133,156

Total NON MC Assets                                        $133,156
